Citation Nr: 1648040	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1976 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The Veteran's military duties in service were consistent with noise exposure. 

2. There is evidence of record that tinnitus was not present during service, is not related to in-service occurrence or event, and was not shown to be present within 1 year following separation from service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case.  Review of the record reveals that notice of the evidence needed has been provided and all development indicated has been accomplished.  As such, the provisions of the VCAA have been satisfied and there is no prejudice to the Veteran in proceeding.

Legal Principles

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3). Tinnitus is a recognized "chronic disease" under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, when there has been evidence of acoustic trauma. See Fountain v. McDonald, 27 Vet. App. 258, 271   (2015).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran's DD-214 reflects that he had a military occupational specialty consistent with mess specialist and served aboard Navy vessels. His service treatment records are silent for complaints of or treatment for hearing problems, tinnitus or other ear abnormality.

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

A review of the record reveals that the Veteran has indicated that he was subjected to a substantial deal of noise during service. Specifically, in a November 2012 statement, the Veteran reported his in-service noise exposure was from aircraft/engine noise and steam, gunfire, and power tools. He explained that these sounds echoed and were amplified within the confines of a ship. Further, the Veteran has stated that hearing protection was not worn most of the time. As such, noise exposure is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d). Accordingly, in-service exposure to noise is conceded. 

The remaining question is whether the evidence establishes that the Veteran's tinnitus is related to the in-service noise exposure.  The Board concludes that the evidence does not establish that relationship.

The record contains two VA examinations for tinnitus.  In July 2012 the Veteran reported that the onset of the tinnitus was a couple of years previously.  When seen in April 2014, he gave approximately a 4 year history of tinnitus.  Records reveal work in construction and as a truck driver after service.  Both examinations produced negative opinions with supporting rationale.  This included that the tinnitus was first reported years post-service and that there was no known relationship between noise in service and the delayed onset of tinnitus many years later.  At no time has the Veteran indicated that the tinnitus has been present since service, and there are no indications of tinnitus in service or immediately thereafter.  As such, there is no basis to allow the claim.

As the evidence preponderates against the claim, the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


